TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00320-CV


                        Levy Rentals, LLC and Brian Levy, Appellants

                                                 v.

                              TC&C Investments, LLC, Appellee



               FROM THE 21ST DISTRICT COURT OF BASTROP COUNTY,
 NO. 1638-21, THE HONORABLE CARSON TALMADGE CAMPBELL, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               In this interlocutory appeal from the trial court’s order denying their motion to

abate and compel arbitration, Levy Rentals, LLC and Brian Levy have filed a motion to stay the

underlying proceedings.     On July 13, 2021, this Court requested a response from appellee

TC&C Investments, LLC to be filed on or before July 23, 2021. To date, appellee has not filed

a response.

               We grant appellants’ motion and stay the underlying proceeding until disposition

of this appeal or further order from this Court. See Tex. R. App. P. 29.3 (authorizing appellate

court to make temporary orders to preserve parties’ rights until disposition of appeal); see also

Tex. Civ. Prac. & Rem. Code § 171.025(a) (requiring court to stay proceeding involving issue

subject to arbitration if application for order is made under subchapter).

               It is ordered on August 30, 2021.



Before Justices Goodwin, Baker, and Smith